    Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 1 of 16



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

CEDAR DEVELOPMENT EAST, LLC,

                                  Plaintiff,
      vs.
                                                             1:21-cv-289
                                                             (MAD/TWD)
TOWN BOARD OF HURLEY and individual
members, JOHN PERRY, MICHAEL BOMS,
MELINDA McKNIGHT, PETER HUMPHRIES,
BARBARA ZELL, PLANNING BOARD OF
HURLEY, and individual members, MITCHELL
COHEN, KARL BRUECKNER, DIANA CLINE,
WAYNE RICE, RAYMOND PALMER, TONY
BONAVIST, CHAZEN COMPANIES, RUSSELL
URBAN-MEAD, NELSON, POPE & VOORHIS,
ADRIANA BELTRANI, and BONNIE FRANSON,

                              Defendants.
____________________________________________

APPEARANCES:                                       OF COUNSEL:

JAMES BACON                                        JAMES BRYAN BACON, ESQ.
PO Box 575
New Paltz, New York 12561
Attorneys for Plaintiff

SOKOLOFF STERN LLP                                 BRIAN S. SOKOLOFF, ESQ.
179 Westbury Avenue                                MARK A. RADI, ESQ.
Carle Place, New York 11514
Attorneys for Defendants



Mae A. D'Agostino, U.S. District Judge:

                      MEMORANDUM-DECISION AND ORDER

                                  I. INTRODUCTION




                                               1
    Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 2 of 16



         This case was initiated on February 3, 2021 by Plaintiff Cedar Development East, LLC, in

Ulster County Supreme Court against Defendants Town Board of Hurley and its members, John

Perry, Michael Boms, Melinda McKnight, Peter Humphries, and Barbra Zell (collectively, "Town

Board Defendants"); the Planning Board of Hurley and its members Mitchell Cohen, Karl

Brueckner, Diana Cline, Wayne Rice, Raymond Palmer, and Tony Bonavist (collectively,

"Planning Board Defendants"); Chazen Companies and Russell Urban-Mead (collectively,

"Chazen Defendants"); and Nelson, Pope & Voorhis, Adriana Beltrani, and Bonnie Franson

(collectively, "NPV Defendants").

         On March 10, 2021, Town Board Defendants and Planning Board defendants filed a

notice of removal. Dkt. No. 1. Currently before the Court is Plaintiff's motion to remand. Dkt.

No. 6.

                                       II. BACKGROUND

         In February 2018, Plaintiff, Cedar Development East, sought site plan approval for

conversion of the old West Hurley School into a 46-unit residential building. Dkt. No. 2 at 2.

Plaintiff alleges that the Planning Board Defendants illegally and unconstitutionally delayed the

State Environmental Quality Review Act ("SEQRA"), N.Y. Envtl. Conserv. Law § 8-0101 et al.,

review of the project until the Town Board Defendants were able to enact Local Law 4 ("LL4")

and effectively prohibited the project. Id.

         Specifically, Plaintiff alleges that the Planning Board Defendants delayed SEQRA review

by requiring unnecessary environmental and traffic studies, and refused to allow Plaintiff on the

planning board agenda. Dkt. No. 2 at 36, 46. As part of its delay tactics, the Planning Board

Defendants hired the Chazen defendants and NPV Defendants as consultants to contest Plaintiff's

studies. See Dkt. No. 2 at 34-35.



                                                 2
    Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 3 of 16



        After delaying SEQRA review for well over a year, on October 26, 2020, the Town Board

Defendants passed LL4. Id. at 43. LL4 limits multi-family housing to no more than four units

and prohibits any multi-family housing in existing buildings exceeding 120 feet in length,

including Plaintiff's project. Id. at 37.

        On January 4, 2021, nearly three years after Plaintiff began seeking approval, the Planning

Board Defendants issued a negative SEQRA declaration, allowing the project to move forward.

The project, however, was still unable to proceed due to LL4. Id. at 28.

        Plaintiffs brought this lawsuit in Ulster County Supreme Court on February 3, 2021. Dkt.

No. 6-2 at ¶ 4.1 The complaint alleges: (1) LL4 violated the Equal Protection Clause of the

United States and New York Constitutions as well as the federal Fair Housing Act and "its state

counter-part the 'New York Human Rights Law,' Article 15 of the Executive Law;" (2) LL4

violated N.Y. Town Law §§ 263, 272-a; (3) LL4 violates SEQRA; (4) Defendants' administrative

delay and adoption of LL4 violated Plaintiff's Federal and State rights of due process; and (5) LL4

should not be applied to Plaintiff under the "Special Facts" doctrine, if it were otherwise upheld.

Dkt. No. 2 at 46-57. Plaintiff seeks to annul LL4; to receive compensatory and punitive damages;

and a preliminary injunction to enjoin the application of LL4 to the project, and, by writ of

mandamus, order the Defendant Planning Board to proceed without delay in reviewing and

accepting Plaintiff's project's site plan. Id. at 57-58.

        On February 6, 2021, Plaintiff emailed a courtesy copy of the complaint, a memorandum

of law, and proposed order to show cause to the Town Attorney, Matthew Jankowski. Dkt. No. 6-

5. This email was sent to his personal email address. Dkt. No. 13-1. On February 9, the state



1
 Defendants claim the action was initiated on February 4, 2021. Dkt. No. 1 at ¶ 1. The
complaint and accompanying exhibits were stamped as filed on February 3, 2021 by the Ulster
County Clerk. See Dkt. Nos. 2, 2-1.

                                                    3
    Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 4 of 16



court issued the order to show cause which allowed for electronic service "upon the offices" of

Mr. Jankowski. Dkt. No. 6-6 at 2. The order to show cause further ordered Defendants to

respond by February 16 and set a hearing date for February 18. Id. On February 10, Plaintiff

emailed the complaint, summons and order to show cause, along with other relevant documents to

Mr. Jankowski, again to his personal email address. Dkt. No. 6-7. Plaintiff served the Chazen

Defendants and NPV Defendants on February 23 and 25, respectively. Dkt. No. 6-13.

       On February 16, the Town Board Defendants filed a "Response to Order to Show Cause

for Preliminary Injunction." Dkt. No. 6-8. The response requested a three-week adjournment to

compile the certified transcript, as required by N.Y. C.P.L.R. § 7804, and to file a response to

Plaintiff's motion. Id. Defendants' request for more time was granted, and Defendants were

ordered to file a response by March 10, 2021. Dkt. No. 6-14.

       On March 10, the Town Board Defendants and Planning Board Defendants filed a notice

of removal with this Court pursuant to 28 U.S.C. § 1441(a). See Dkt. No. 1. The notice of

removal states, "All defendants who have been served consented to removal of this action." Dkt.

No. 1 at ¶ 7. Defendants filed the notice of removal with the state court on March 11. Dkt. No.

13-8. On March 17, the state court held Plaintiff's motion for injunctive relief in abeyance

pending removal to this Court. Dkt. No. 13-4.

       On March 18 and 23, Plaintiff agreed to the dismissal with prejudice of the Chazen

Defendants and NPV Defendants, respectively. Dkt. Nos. 13-5, 13-6.

       On March 19, even though Plaintiff's motion for injunctive relief in state court was in

abeyance, Defendants filed a response in state court to concede that LL4 is void because its

enactment did not comply with SEQRA. Dkt. No. 13-7.




                                                  4
     Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 5 of 16



       On March 15, Plaintiff filed a motion to remand. Dkt. No. 6. Plaintiff asserts that

Defendants' removal was not timely, did not have the consent of all Defendants, and failed to

include all documents filed with the state court. Plaintiff further argues that Defendants waived

their right to removal by filing a responsive pleading in state court. Lastly, Plaintiff asserts that

this Court does not have jurisdiction or should alternatively choose to not exercise its jurisdiction

where it does exist.

                                         III. DISCUSSION

A.     Standard of Review

       A defendant may remove to federal court any civil action brought in a state court if the

case could have originally been filed in federal court. See Shapiro v. Logistec USA Inc., 412 F.3d

307, 309-10 (2d Cir. 2005) (quoting 28 U.S.C. § 1441(a)). An action may be filed in federal court

if the action "aris[es] under the Constitution, laws, or treaties of the United States." 28 U.S.C. §

1331. When a federal court has original jurisdiction over an action "arising under the

Constitution, treaties or laws of the United States" pursuant to Section 1331, that action "shall be

removable without regard to the citizenship or residence of the parties." 28 U.S.C. § 1441(b); see

also Fax Telecommunicaciones Inc. v. AT&T, 138 F.3d 479, 486 (2d Cir. 1998).

       Once a case has been removed, it must be remanded "'[i]f at any time before final

judgment it appears that the district court lacks subject matter jurisdiction.'" Shapiro, 412 F.3d at

310 (quoting 28 U.S.C. § 1447(c)). Where, as here, jurisdiction is asserted by a defendant in a

removal petition, the defendant bears the burden of establishing that removal is proper. See Cal.

Pub. Employees' Ret. Sys. v. WorldCom, Inc., 368 F.3d 86, 100 (2d Cir. 2004) (citations omitted).

If there are any doubts as to removability, they are resolved against removability "out of respect

for the limited jurisdiction of the federal courts and the rights of the states." In re Methyl Tertiary



                                                   5
     Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 6 of 16



Butyl Ether ("MTBE") Prods. Liab. Litig., 488 F.3d 112, 124 (2d Cir. 2007) (citation omitted).

Although there is a presumption that the court has jurisdiction when the matter is brought in

federal court in the first instance, "[a] defendant removing a case to federal court encounters

instead the general principle that removal is disfavored and remand favored." Pollock v.

Trustmark Ins. Co., 367 F. Supp. 2d 293, 296-97 (E.D.N.Y. 2005) (citation omitted).

B.     Timeliness

       According to the federal removal statute, 28 U.S.C. § 1446(b), "[t]he notice of removal of

a civil action or proceeding shall be filed within thirty days after the receipt by the defendant,

through service or otherwise, of a copy of the initial pleading setting forth the claim for relief

upon which such action or proceeding is based …." Id.

       Plaintiff believes that Defendants' notice of removal was untimely. Dkt. No. 6-1 at 10.

Plaintiff asserts that the thirty-day period began to run when Defendants first received the

complaint, i.e., when Plaintiff emailed a courtesy copy of the complaint on February 6, 2021 to

Mr. Jankowski, the town attorney of Defendant Town of Hurley. Id at 11-12.

       The Supreme Court has explicitly held that a courtesy copy of the complaint does not

trigger the thirty-day period to remove. "A named defendant's time to remove is triggered by

simultaneous service of the summons and complaint, or receipt of the complaint, 'through service

or otherwise,' after and apart from service of the summons, but not by mere receipt of the

complaint unattended by any formal service." Murphy Bros. v. Michetti Pipe Stringing, Inc.,

526 U.S. 344, 347-48 (1999) (emphasis added); Johnson v. Gagnon, No. 9:14-CV-916, 2015 WL

1268199, *8 (N.D.N.Y. Mar. 19, 2015) ("[T]he [Murphy Bros.] Court concluded that mere receipt

of a complaint, without formal service, does not trigger the thirty-day removal period under

section 1446"). This is because service of process "is fundamental to any procedural imposition



                                                   6
    Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 7 of 16



on a named defendant," including the deadline to remove the case to federal court. Murphy Bros.,

526 U.S. at 350. "[I]f a person or entity becomes a party only upon service of process, it logically

follows that a person or entity may only be required to 'take action' by filing a notice of removal

once he/she or it has become a party to the litigation via formal service of process." Piacente v.

State Univ. of New York at Buffalo, 362 F. Supp. 2d 383, 389 (W.D.N.Y. 2004) (citing Murphy

Bros., 526 U.S. at 347).

       In its reply, Plaintiff directs the Court's attention to cases that have "criticized" Murphy

Bros. See Dkt. No. 17 at 11-12. The cases do not stand for the proposition Plaintiff states. In all

of Plaintiff's cases, formal service was completed and the issue was whether the defendants had

notice of the existence of federal jurisdiction required to begin the thirty-day removal period after

formal service of process was completed. Ford-Smith v. HMS Host Corp., No. 1:19CV0947,

2020 WL 1242394, *6 (N.D.N.Y. Mar. 16, 2020) (holding that the bill of particulars first alerted

the defendant that federal jurisdiction existed and the thirty-day removal period therefore began

on service of the bill of particulars); Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 203 (2d Cir.

2001) (service of summons and notice of action, which constituted valid service under New York

law, began the thirty-day removal period); Brooklyn Hosp. Ctr. v. Diversified Info. Techs., Inc.,

133 F. Supp. 2d 197, 201 (E.D.N.Y. 2001) (same). Service of process is a prerequisite to begin

the thirty-day removal period, as the Supreme Court has explicitly stated. Murphy Bros., 526

U.S. at 347. Despite Plaintiff's assertion, no lower court has overruled the explicit holding of

Murphy Bros.

       The courtesy copy of the complaint emailed to Mr. Jankowski on February 6, 2021,

therefore, did not trigger the thirty-day removal period.




                                                  7
     Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 8 of 16



       Next, Plaintiff emailed the Complaint and summons to the town attorney on February 10,

2021 pursuant to the show cause order issued by the state court, which authorized "electronic

service" on Mr. Jankowski. Dkt. No. 6-6. Defendants argue the show cause order required

service to be "upon the offices" of Mr. Jankowski and Plaintiff emailed Mr. Jankowski's personal

email address, which is not his office. Dkt. No. 16 at 12.

       This Court need not resolve whether Plaintiff complied with the show cause order and

effectuated valid service, because even if it did, Defendants' removal was timely. Defendants

filed a notice of removal with this Court on March 10, 2021 and notice in state court on March 11,

2021. Thirty days from February 10, 2021 is March 12, 2021. Accordingly, Defendants' removal

was timely from the earliest date the thirty-day removal period could have ran.

C.     Unanimity Requirement

       When an action is removed pursuant to 28 U.S.C. § 1441(a), "all defendants who have

been properly joined and served must join in or consent to the removal of the action." 28 U.S.C. §

1446(b)(2)(A). This is commonly referred to as the "unanimity requirement." See e.g., Tate v.

Mercedes-Benz USA, Inc., 151 F. Supp. 2d 222, 223–24 (N.D.N.Y. 2001). "While courts

generally do not require all defendants to sign the removal petition itself, most courts have

required some form of unambiguous written evidence of consent to the court in timely fashion."

Heller v. New York City Health and Hosps. Corp., No. 09 Civ. 6193, 2010 WL 481336, *2

(S.D.N.Y. 2010) (citations omitted); see also Codapro Corp. v. Wilson, 997 F. Supp. 322, 325

(E.D.N.Y. 1998). "It is insufficient for a defendant who has not signed the removal petition to

merely advise the removing defendant that it consents to removal and that the removing defendant

may represent such consent to the Court on its behalf." Edelman v. Page, 535 F. Supp. 2d 290,

292 (D. Conn. 2008) (internal quotation marks and citation omitted).



                                                  8
    Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 9 of 16



       All remaining Defendants are represented by the same counsel and have consented to

removal. See Dkt. No. 1. The notice of removal filed by the remaining Defendants' attorney

satisfies the unambiguous consent requirement of the rule of unanimity for those Defendants. See

e.g., Riano v. Town of Schroeppel ex rel. Town Bd. of Town of Schroeppel, No. 5:13-CV-352,

2013 WL 5702263, *4 (N.D.N.Y. Oct. 18, 2013) (finding that where the attorney for all

defendants removed case, the unanimity requirement was satisfied).

       Plaintiff argues that the Chazen Defendants and NPV Defendants, who have been

dismissed from this case, had not consented to removal. Defendants' notice of removal, however,

states all Defendants had consented. Dkt. No. 1 at ¶ 7. An email exchange on March 15 and 17

between Defendants' counsel confirms consent was previously granted. Dkt. No. 11-4.

       The Chazen Defendants and NPV Defendants, however, were dismissed before they could

"independently express their consent to removal," as required. Pietrangelo v. Alvas Corp., 686

F.3d 62, 66 (2d Cir. 2012). The Chazen Defendants and NPV Defendants were served on

February 23 and 25, respectively. Dkt. No. 6-13. They were dismissed, however, on March 18

and 23, respectively. Accordingly, they were dismissed within their thirty-day removal period,

and still had an opportunity to file their independent consent with this court. See, e.g., Taylor v.

Medtronic, Inc., No. 3:18CV1201, 2020 WL 886118, *2 (N.D.N.Y. Feb. 24, 2020) ("District

courts in this Circuit and other circuit courts have declined to strictly construe the rule of

unanimity in situations, such as this one, in which one defendant did not consent in the Notice of

Removal but consents to removal later ….").

       This Court sees no reason to remand for lack of unanimity where all remaining

Defendants have unambiguously consented, and the dismissed parties had expressed an intention




                                                   9
     Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 10 of 16



to consent but were dismissed prior to an independent expression within thirty-days of their

service.

D.     Failure to Include State Court Documents

       28 U.S.C. § 1446(a) states that defendants shall file "a short and plain statement of the

grounds for removal, together with a copy of all process, pleadings, and orders served upon such

defendant or defendants in such action." Plaintiff claims that Defendants did not include the

following documents with their removal petition:

               the summons, the order to show cause, (proposed or signed),
               plaintiff's memorandum of law in support of a preliminary
               injunction, does not include Exhibits 71-79 or Mr. Duvall's
               February 16, 2021 answer to the preliminary injunction (and
               Exhibit A therewith), or plaintiff's February 18, 2021 reply, (and
               Exhibits thereto), and does not include plaintiff's discovery
               demands served on all defendants.

Dkt. No. 6-1 at 19.

       Many of these documents are not required. See, e.g., Visicorp v. Software Arts, Inc., 575

F. Supp. 1528 (N.D. Cal. 1983) (holding that discovery and discovery requests are not "process,

pleadings and orders"); Shukla v. Deloitte Consulting LLP, No. 1:19CV10578, 2020 WL 949426,

*6 (S.D.N.Y. Feb. 27, 2020) (holding that removing defendant was not required to include

pending motion). "The statute only requires the Defendant to attach process, pleadings and

orders." Shukla v. Deloitte Consulting LLP, No. 1:19CV10578, 2020 WL 949426, *6 (S.D.N.Y.

Feb. 27, 2020). Plaintiff was therefore required to include the summons (process), Exhibits 71-79

of the complaint (pleading), and the order to show cause (order).

       "Although the Second Circuit has not ruled on this issue, the majority of courts have

concluded that the failure to include all of the documents from the state court record is not a

jurisdictional defect, and that it may be curable." Tanner v. Heffernan Ins. Brokers, Inc., No.



                                                 10
     Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 11 of 16



6:19CV00255, 2019 WL 1791518, *5 (N.D.N.Y. Apr. 24, 2019) (collecting cases). Courts have

excused, for example, the failure to include the original complaint, Vitiello v. Contracting, No.

15CV4635, 2016 WL 1239259, *3 (E.D.N.Y. Mar. 29, 2016), the affidavit of service, Hearst

Mags. v. Stephen L. Geller, Inc., No. 08 CIV. 11312, 2009 WL 812039, *3 (S.D.N.Y. Mar. 25,

2009), and state court summons, Walton v. Bayer Corp., 643 F.3d 994, 998 (7th Cir. 2011).

        Likewise, here, the Court declines to remand based on Defendants' initial failure to

provide the appropriate documents to this Court. No prejudice has been suffered by any party.

The order to show cause and affirmation of service were provided to the Court five days later in

the Plaintiff's motion to remand. Dkt. Nos. 6-6, 6-7. Within one week, Defendants provided the

Court with the summons. Dkt. No. 11-1.

        The Court, however, has still not received Exhibits 71-79 of the Complaint. Because

section 1446(a) is procedural, and not jurisdictional, the Court declines to remand. No prejudice

has been suffered by any party due to missing nine out of 165 exhibits in a 2,000-page pleading at

this stage. The missing exhibits, however, must be filed with this Court within five days of

receipt of this order.

E.      Waiver

        Next, Plaintiff argues that Defendants waived their right to removal by filing a request for

an extension of time to respond to the order to show cause in state court on February 16, 2021,

Dkt. No. 6-1 at 13. Defendants requested more time to respond to the order to show cause. Id.

        The request for more time, even styled as a response, does not constitute the waiver of the

right of removal. The waiver of the right of removal must be "clear and unequivocal." JP

Morgan Chase Bank, N.A. v. Reijtenbagh, 611 F. Supp. 2d 389, 390 (S.D.N.Y. 2009). Efforts to

"preserve the status quo" do not waive the right to removal – even the filing of an answer and



                                                 11
     Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 12 of 16



counterclaim in state court. Hanwha Corp. v. Cedar Petrochemicals, Inc., No. 09 CIV. 10559,

2010 WL 11713072, *2 (S.D.N.Y. Apr. 21, 2010); see also Shukla v. Deloitte Consulting LLP,

No. 1:19CV10578, 2020 WL 949426, *3 (S.D.N.Y. Feb. 27, 2020) (holding that the defendant's

opposition to the plaintiff's cross-motion did not waive the defendant's right to removal).

       Plaintiff only directs the Court to a case holding that a defendant's cross claim against a

co-defendant waived its right to removal. Isaacs v. Grp. Health, Inc., 668 F. Supp. 306, 309

(S.D.N.Y. 1987). Defendants' request for an extension of time clearly did not evidence a "clear

and unequivocal waiver of their right to removal." Reijtenbagh, 611 F. Supp. 2d at 390. Rather, a

request for more time, regardless of the style of the document, only "preserve[s] the status quo" in

state court. Hanwha Corp., 2010 WL 11713072, at *2. Defendants did not waive their right to

removal.

F.     Supplemental Jurisdiction

       "[A]ny civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant or the defendants, to the district court

of the United States for the district and division embracing the place where such action is

pending." 28 U.S.C. § 1441(a). As noted above, "[t]he district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States." 28 U.S.C. § 1331.

       The district courts, moreover, have supplemental jurisdiction over state law claims that

"form part of the same case or controversy[.]" 28 U.S.C. § 1367(a). Claims "form part of the

same case or controversy" if they "derive from a common nucleus of operative fact." Shahriar v.

Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 245 (2d Cir. 2011).




                                                   12
   Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 13 of 16



       "[I]f the court concludes that the 'same case or controversy' requirement is satisfied, it

must then decide whether to exercise supplemental jurisdiction based upon the factors set forth in

28 U.S.C. § 1367(c)." Arnold v. Town of Camillus, New York, No. 5:20CV1364, 2021 WL

326886, *3 (N.D.N.Y. Feb. 1, 2021). Those factors are "(1) whether the state claims raise novel

or complex issues of state law; (2) whether the state claims substantially predominate over the

federal claims; (3) whether the federal claims have been dismissed; and (4) whether there are

exceptional circumstances or other compelling reasons for declining jurisdiction." Id. (citing 28

U.S.C. § 1367(c)).

       Plaintiff argues that this Court does not have jurisdiction over its second, third and fifth

causes of action, which seek a declaration that LL4 is void. Dkt. No. 6-1 at 13-15. After Plaintiff

had filed its motion to remand, however, Defendants have admitted LL4 to be void for failure to

comply with SEQRA. Dkt. No. 13-7. Because Plaintiff's second, third and fifth causes of action

only seek to annul LL4, they are moot.

       Plaintiff further argues that the case should be remanded because the pending motion for a

preliminary injunction in state court should be allowed to proceed. Dkt. No. 6-1 at 12-13. The

state-court motion seeks injunctive relief pursuant to Article 78 to order the "[D]efendant

Planning Board to proceed without further delay to review and accept the project's site plan and

special use permit applications and timely process post-site plan applications for a building

permit, inspections and certificates or completeness and/or occupancy." Id. at 12.

       Although the Second Circuit has not yet conclusively resolved supplemental jurisdiction

under Article 78, it has stated that the Supreme Court's holding in City of Chicago v. International

College of Surgeons, 522 U.S. 156, 164–68 (1997) suggests the existence of jurisdiction. See

Carver v. Nassau Cty. Interim Fin. Auth., 730 F.3d 150, 155 (2d Cir. 2013). Many district courts,



                                                 13
    Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 14 of 16



including this one, have agreed. Doe v. Zucker, No. 1:17CV1005, 2018 WL 3520422, *8

(N.D.N.Y. July 20, 2018); Residents & Fams. United to Save Our Adult Homes v. Zucker, No.

1:6CV1683, 2017 WL 5496277, *12 (E.D.N.Y. Jan. 24, 2017); Elite Med. Supply of New York,

LLC v. State Farm Mut. Ins. Co., No. 13-CV-918-A, 2014 WL 823439, *5 (W.D.N.Y. Mar. 3,

2014); Casale v. Metro. Transp. Auth., No. 05-CV-4232, 2005 WL 3466405, *6 (S.D.N.Y. Dec.

19, 2005) ("State law may direct that '[a] proceeding under this article shall be brought in [state]

supreme court,' but this requirement has nothing to do with whether the proceeding falls within a

federal jurisdictional statute").

        Although some courts have found "compelling reasons" to decline to exercise

supplemental jurisdiction, none exist here. See, e.g., Morningside Supermarket Corp. v. New

York State Dep't of Health, 432 F. Supp. 2d 334, 346 (S.D.N.Y. 2006). Plaintiff argues that

"Article 78 claims often present 'issues of state policy that, in the absence of federal jurisdiction,

are best resolved by the states.' Brooklyn Bridge Park Coal. V. Port Auth. Of N.Y. & N.J., 951 F.

Supp. 383, 395 (E.D.N.Y. 1997)." Dkt. No. 6-1 at 9.

        Because LL4 has been invalidated, the Court cannot locate a state policy that should be

resolved by the state court. Plaintiff's reply brief does not provide the answer. Instead, Plaintiff

dedicates nearly the totality of its reply to misconstrue applicable law in favor of procedural

arguments that have been specifically rejected. See Murphy Bros., 526 U.S. at 347; Hanwha

Corp., 2010 WL 11713072, at *2.

        The remaining relief sought in the preliminary injunction for a writ of mandamus

specifically relies on the alleged violations of Plaintiff's procedural and substantive due process

rights under the United States Constitution and the Fair Housing Act. At least one federal court in

this Circuit has granted relief of this nature against a local planning board. In re Suffolk Regional



                                                   14
    Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 15 of 16



Off-Track Betting Corporation, 542 B.R. 72 (Bankr. E.D.N.Y. 2015) (noting that the court cannot

compel a village planning to approve or disapprove a site development plan, but it can order a

decision on the application in compliance with state and local law).

          Plaintiff also broadly gestures to general concerns of "judicial economy, convenience,

fairness and comity." Dkt. No. 17 at 10 (citing Maguire v. A.C. & S., Inc., 73 F. Supp. 3d 323

(S.D.N.Y. 2014)). Because the Court will retain jurisdiction over the federal constitutional

claims, Carver v. Nassau Cty. Interim Fin. Auth., 730 F.3d 150, 155 (2d Cir. 2013), none of these

factors are served by remanding the preliminary injunction for parallel proceedings, and in fact

cut directly against Plaintiff's motion to remand.2

          Lastly, some courts have declined to exercise supplemental jurisdiction because the novel

procedural requirements of Article 78 "culminat[e] in a judgment but is brought on with the ease,

speed, and inexpensiveness of a mere motion." Davidson v. Capuano, 792 F.2d 275, 280 (2d Cir.

1986). In these cases, the Court finds a civil action is not equivalent to an Article 78 proceeding.

Id.; Lucchese v. Carboni, 22 F. Supp. 2d 256, 258 (S.D.N.Y. 1998).

          Again, this concern does not exist in the instant case. Upon Defendants' admission that

LL4 is void, the only remaining issues to be addressed in this matter (or if the case were to be

remanded to state court) involve violations of Plaintiff's federal constitutional and statutory rights,

as well as their state counterparts. Dkt. No. 1 at 58. The Court is well situated to rule on such

issues.

          Because this Court finds it has supplemental jurisdiction over the Article 78 proceeding,

no compelling reason exists to decline to exercise that supplemental jurisdiction, and it can order



2
 Plaintiff points to a separate Article 78 proceeding in Ulster County Court brought against the
Planning Board Defendants by "opponents of the project" following the negative SEQRA
declaration. Dkt. No. 17 at 10. This action has since been dismissed. Dkt. No. 21.

                                                   15
    Case 1:21-cv-00289-MAD-TWD Document 23 Filed 08/05/21 Page 16 of 16



the relief sought, there is no basis to remand any aspect of this case to state court.

                                         IV. CONCLUSION

       After carefully reviewing the record in this matter, the parties' submissions, and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Plaintiff's motion to remand is and DENIED; and the Court further

       ORDERS that Defendants shall file Exhibits 71-79 of the Complaint within FIVE (5)

DAYS of this Memorandum-Decision and Order; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: August 5, 2021
       Albany, New York




                                                   16
